Opinión disidente del


Juez Asociado Sr. MacLeary.

La presente es una solicitud para habeas corpus hecha por Julio Medina, para ser absuelto de la pena de arresto impuesta por un desacato contra la Corte de Distrito de Mayagtiez. La ofensa consistió en un artículo que apareció en el “San Juan News”, y Bird, el Editor de dicho perió-dico, fué multado y encarcelado al mismo tiempo con Medina, el corresponsal. En mi parecer ambos detenidos debían haberse reenviados á la custodia, por las razones expresadas detenidamente en la causa de Bird, la que fué argumentada al mismo .tiempo; siendo ambas causas casi iguales, en cuanto á las razones en que se funda este dictámen.